Title: To George Washington from John Nixon, August 1780
From: Nixon, John,Clymer, George
To: Washington, George


                        
                            Sir
                            
                                August 1780
                            
                        
                        A letter from your Excellency to Messrs Meredith and Barclay at Trenton has been by those gentlemen handed to
                            us, as best able to give the necessary information respecting some of those subjects of enquiry on which it turns—We
                            perceive from it that considerable dependance is placed upon the Pennsylvania bank for keeping the army supplied with
                            provisions; but how far this dependance should justly go, your Excellency will be best able to judge when we shall have
                            laid before you a state of its affairs—The ground work was a deposit of money arising from subscription—this subscription
                            is about eleven hundred thousand pounds continental currency of which we are now in the receipt of two payments of ten
                            ⅌ Cent each—but on what we principally rested was that convenience, the trading people would find in lodging their money
                            in the bank, taking our notes payable on demand, by which, as the notes might be expected to have a free and continued
                            circulation, we should have the command of a vast fund for our purchases. From these two sources of supply we have as yet
                            drawn but about four hundred thousand pounds with a well grounded confidence however, that the production of the latter
                            will be proportionately greater, the longer it remains open—part of this amount, agreeable to the prudential rules of
                            similar institutions; it was necessary to receive in our hands: with the remainder we should have proceeded in the
                            purchases of flour, had any been at market, which, since the harvest, has not been the case, but for the attention we
                            thought ourselves obliged to shew to the requisition of tents from the Committee of Congress with the army, who informed
                            us they were of still more indespensible necessity than flour—Of these Mr Francis the factor of the bank has purchased
                            materials for five or six hundred which he has directed to be made up and will forward to the army—We shall however in
                            consequence of your Excellency’s letter desist from further purchases in this article and resume our original design, as
                            flour can be obtained—but as to the daily or weekly quantities we shall be able to supply we can have no certain
                            assurance. On the whole our sentiments are, that it will be proper to consider the bank rather as coming in aid of the
                            ordinary means of supply, than as being in itself equal to any great effect without them, and that it will not by any
                            means supersede the necessity of any one of them, but ’tho we cannot venture to say what degree of support this
                            establishment may receive from the publick, we can assure your Excellency that there is the best disposition in all those
                            who have the conduct of it, to extend its means and make it as extensively useful as possible. We are your Excellency’s
                            most obedt hum. Servants
                        
                            John Nixon
                            Geo. Clymer
                        
                    